

114 S703 IS: Weatherization Enhancement and Local Energy Efficiency Investment and Accountability Act
U.S. Senate
2015-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 703IN THE SENATE OF THE UNITED STATESMarch 11, 2015Mr. Coons (for himself, Ms. Collins, Mr. Reed, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo reauthorize the weatherization and State energy programs, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Weatherization Enhancement and Local Energy Efficiency Investment and Accountability Act. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					TITLE I—Weatherization Assistance Program
					Sec. 101. Reauthorization of Weatherization Assistance Program.
					Sec. 102.  Grants for new, self-sustaining low-income, single-family and multifamily housing energy
			 retrofit model programs to eligible multistate housing and energy
			 nonprofit organizations.
					Sec. 103. Standards program.
					TITLE II—State energy program
					Sec. 201. Reauthorization of State energy program.
				
 2.FindingsCongress finds that— (1)the State energy program established under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) (referred to in this section as SEP) and the Weatherization Assistance Program for Low-Income Persons established under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.) (referred to in this section as WAP) have proven to be beneficial, long-term partnerships among Federal, State, and local partners;
 (2)the SEP and the WAP have been reauthorized on a bipartisan basis over many years to address changing national, regional, and State circumstances and needs, especially through—
 (A)the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.);
 (B)the Energy Conservation and Production Act (42 U.S.C. 6801 et seq.);
 (C)the State Energy Efficiency Programs Improvement Act of 1990 (Public Law 101–440; 104 Stat. 1006);
 (D)the Energy Policy Act of 1992 (42 U.S.C. 13201 et seq.);
 (E)the Energy Policy Act of 2005 (42 U.S.C. 15801 et seq.); and
 (F)the Energy Independence and Security Act of 2007 (42 U.S.C. 17001 et seq.);
 (3)the SEP, also known as the State energy conservation program—
 (A)was first created in 1975 to implement a State-based, national program in support of energy efficiency, renewable energy, economic development, energy emergency preparedness, and energy policy; and
 (B)has come to operate in every sector of the economy in support of the private sector to improve productivity and has dramatically reduced the cost of government through energy savings at the State and local levels;
 (4)Federal laboratory studies have concluded that, for every Federal dollar invested through the SEP, more than $7 is saved in energy costs and almost $11 in non-Federal funds is leveraged;
 (5)the WAP—
 (A)was first created in 1976 to assist low-income families in response to the first oil embargo;
 (B)has become the largest residential energy conservation program in the United States, with more than 7,100,000 homes weatherized since the WAP was created;
 (C)saves an estimated 35 percent of consumption in the typical weatherized home, yielding average annual savings of $437 per year in home energy costs;
 (D)has created thousands of jobs in both the construction sector and in the supply chain of materials suppliers, vendors, and manufacturers who supply the WAP;
 (E)returns $2.51 in energy savings for every Federal dollar spent in energy and nonenergy benefits over the life of weatherized homes;
 (F)serves as a foundation for residential energy efficiency retrofit standards, technical skills, and workforce training for the emerging broader market and reduces residential and power plant emissions of carbon dioxide by 2.65 metric tons each year per home; and
 (G)has decreased national energy consumption by the equivalent of 24,100,000 barrels of oil annually;
 (6)the WAP can be enhanced with the addition of a targeted portion of the Federal funds through an innovative program that supports projects performed by qualified nonprofit organizations that have a demonstrated capacity to build, renovate, repair, or improve the energy efficiency of a significant number of low-income homes, building on the success of the existing program without replacing the existing WAP network or creating a separate delivery mechanism for basic WAP services;
 (7)the WAP has increased energy efficiency opportunities by promoting new, competitive public-private sector models of retrofitting low-income homes through new Federal partnerships;
 (8)improved monitoring and reporting of the work product of the WAP has yielded benefits, and expanding independent verification of efficiency work will support the long-term goals of the WAP;
 (9)reports of the Government Accountability Office in 2011, the Inspector General of the Department of Energy, and State auditors have identified State-level deficiencies in monitoring efforts that can be addressed in a manner that will ensure that WAP funds are used more effectively;
 (10)through the history of the WAP, the WAP has evolved with improvements in efficiency technology, including, in the 1990s, many States adopting advanced home energy audits, which has led to great returns on investment; and
 (11)as the home energy efficiency industry has become more performance-based, the WAP should continue to use those advances in technology and the professional workforce.
			IWeatherization Assistance Program
			101.Reauthorization
 of Weatherization Assistance ProgramSection 422 of the Energy Conservation and Production Act (42 U.S.C. 6872) is amended by striking appropriated— and all that follows through the period at the end and inserting appropriated $450,000,000 for each of fiscal years 2016 through 2020..
			102.
		Grants for new, self-sustaining low-income, single-family and multifamily
		housing energy retrofit model programs to eligible multistate housing and
 energy nonprofit organizationsThe Energy Conservation and Production Act is amended by inserting after section 414B (42 U.S.C. 6864b) the following:
				
					414C.Grants for
		  new, self-sustaining low-income, single-family and multifamily housing energy
		  retrofit model programs to eligible multistate housing and energy nonprofit
		  organizations
 (a)PurposesThe purposes of this section are—
 (1)to expand the number of low-income, single-family and multifamily homes that receive energy efficiency retrofits;
 (2)to promote innovation and new models of retrofitting low-income homes through new Federal partnerships with covered organizations that leverage substantial donations, donated materials, volunteer labor, homeowner labor equity, and other private sector resources;
 (3)to assist the covered organizations in demonstrating, evaluating, improving, and replicating widely the model low-income energy retrofit programs of the covered organizations; and
 (4)to ensure that the covered organizations make the energy retrofit programs of the covered organizations self-sustaining by the time grant funds have been expended.
 (b)DefinitionsIn this section:
							(1)Covered
 organizationThe term covered organization means an organization that—
 (A)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under 501(a) of that Code; and
 (B)has an established record of constructing, renovating, repairing, or making energy efficient a total of not less than 250 owner-occupied, single-family or multifamily homes per year for low-income households, either directly or through affiliates, chapters, or other direct partners (using the most recent year for which data are available).
 (2)Low-incomeThe term low-income means an income level that is not more than 200 percent of the poverty level (as determined in accordance with criteria established by the Director of the Office of Management and Budget) applicable to a family of the size involved, except that the Secretary may establish a higher or lower level if the Secretary determines that a higher or lower level is necessary to carry out this section.
							(3)Weatherization
 Assistance Program for Low-Income PersonsThe term Weatherization Assistance Program for Low-Income Persons means the program established under this part (including part 440 of title 10, Code of Federal Regulations, or successor regulations).
							(c)Competitive
 grant programThe Secretary shall make grants to covered organizations through a national competitive process for use in accordance with this section.
						(d)Award
 factorsIn making grants under this section, the Secretary shall consider—
 (1)the number of low-income homes the applicant—
 (A)has built, renovated, repaired, or made more energy efficient as of the date of the application; and
 (B)can reasonably be projected to build, renovate, repair, or make energy efficient during the 10-year period beginning on the date of the application;
 (2)the qualifications, experience, and past performance of the applicant, including experience successfully managing and administering Federal funds;
 (3)the number and diversity of States and climates in which the applicant works as of the date of the application;
 (4)the amount of non-Federal funds, donated or discounted materials, discounted or volunteer skilled labor, volunteer unskilled labor, homeowner labor equity, and other resources the applicant will provide;
 (5)the extent to which the applicant could successfully replicate the energy retrofit program of the applicant and sustain the program after the grant funds have been expended;
 (6)regional diversity;
 (7)urban, suburban, and rural localities; and
 (8)such other factors as the Secretary determines to be appropriate.
							(e)Applications
							(1)In
 generalNot later than 180 days after the date of enactment of this section, the Secretary shall request proposals from covered organizations.
 (2)AdministrationTo be eligible to receive a grant under this section, an applicant shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (3)AwardsNot later than 90 days after the date of issuance of a request for proposals, the Secretary shall award grants under this section.
							(f)Eligible uses
 of grant fundsA grant under this section may be used for— (1)energy efficiency audits, cost-effective retrofit, and related activities in different climatic regions of the United States;
 (2)energy efficiency materials and supplies;
 (3)organizational capacity—
 (A)to significantly increase the number of energy retrofits;
 (B)to replicate an energy retrofit program in other States; and
 (C)to ensure that the program is self-sustaining after the Federal grant funds are expended;
 (4)energy efficiency, audit and retrofit training, and ongoing technical assistance;
 (5)information to homeowners on proper maintenance and energy savings behaviors;
 (6)quality control and improvement;
 (7)data collection, measurement, and verification;
 (8)program monitoring, oversight, evaluation, and reporting;
 (9)management and administration (up to a maximum of 10 percent of the total grant);
 (10)labor and training activities; and
 (11)such other activities as the Secretary determines to be appropriate.
							(g)Maximum
		  amount
 (1)In generalThe amount of a grant provided under this section shall not exceed—
 (A)if the amount made available to carry out this section for a fiscal year is $225,000,000 or more, $5,000,000; and
 (B)if the amount made available to carry out this section for a fiscal year is less than $225,000,000, $1,500,000.
 (2)Technical and training assistanceThe total amount of a grant provided under this section shall be reduced by the cost of any technical and training assistance provided by the Secretary that relates to the grant.
							(h)Guidelines
							(1)In
 generalNot later than 90 days after the date of enactment of this section, the Secretary shall issue guidelines to implement the grant program established under this section.
 (2)AdministrationThe guidelines—
 (A)shall not apply to the Weatherization Assistance Program for Low-Income Persons, in whole or major part; but
 (B)may rely on applicable provisions of law governing the Weatherization Assistance Program for Low-Income Persons to establish—
 (i)standards for allowable expenditures;
 (ii)a minimum savings-to-investment ratio;
 (iii)standards— (I)to carry out training programs;
 (II)to conduct energy audits and program activities;
 (III)to provide technical assistance;
 (IV)to monitor program activities; and
 (V)to verify energy and cost savings;
 (iv)liability insurance requirements; and
 (v)recordkeeping requirements, which shall include reporting to the Office of Weatherization and Intergovernmental Programs of the Department of Energy applicable data on each home retrofitted.
									(i)Review and
 evaluationThe Secretary shall review and evaluate the performance of any covered organization that receives a grant under this section (which may include an audit), as determined by the Secretary.
						(j)Compliance with
 State and local lawNothing in this section or any program carried out using a grant provided under this section supersedes or otherwise affects any State or local law, to the extent that the State or local law contains a requirement that is more stringent than the applicable requirement of this section.
						(k)Annual
 reportsThe Secretary shall submit to Congress annual reports that provide—
 (1)findings; (2)a description of energy and cost savings achieved and actions taken under this section; and
 (3)any recommendations for further action.
 (l)FundingOf the amount of funds that are made available to carry out the Weatherization Assistance Program for each of fiscal years 2016 through 2020 under section 422, the Secretary shall use to carry out this section for each of fiscal years 2016 through 2020—
 (1)2 percent of the amount if the amount is less than $225,000,000;
 (2)5 percent of the amount if the amount is $225,000,000 or more but less than $260,000,000;
 (3)10 percent of the amount if the amount is $260,000,000 or more but less than $400,000,000; and
 (4)20 percent of the amount if the amount is $400,000,000 or more..
			103.Standards
 programSection 415 of the Energy Conservation and Production Act (42 U.S.C. 6865) is amended by adding at the end the following:
				
					(f)Standards
		  program
						(1)Contractor
 qualificationEffective beginning January 1, 2016, to be eligible to carry out weatherization using funds made available under this part, a contractor shall be selected through a competitive bidding process and be—
 (A)accredited by the Building Performance Institute;
 (B)an Energy Smart Home Performance Team accredited under the Residential Energy Services Network; or
 (C)accredited by an equivalent accreditation or program accreditation-based State certification program approved by the Secretary.
							(2)Grants for
		  energy retrofit model programs
							(A)In
 generalTo be eligible to receive a grant under section 414C, a covered organization (as defined in section 414C(b)) shall use a crew chief who—
 (i)is certified or accredited in accordance with paragraph (1); and
 (ii)supervises the work performed with grant funds.
								(B)Volunteer
 laborA volunteer who performs work for a covered organization that receives a grant under section 414C shall not be required to be certified under this subsection if the volunteer is not directly installing or repairing mechanical equipment or other items that require skilled labor.
 (C)TrainingThe Secretary shall use training and technical assistance funds available to the Secretary to assist covered organizations under section 414C in providing training to obtain certification required under this subsection, including provisional or temporary certification.
							(3)Minimum
 efficiency standardsEffective beginning October 1, 2016, the Secretary shall ensure that—
 (A)each retrofit for which weatherization assistance is provided under this part meets minimum efficiency and quality of work standards established by the Secretary after weatherization of a dwelling unit;
 (B)at least 10 percent of the dwelling units are randomly inspected by a third party accredited under this subsection to ensure compliance with the minimum efficiency and quality of work standards established under subparagraph (A); and
 (C)the standards established under this subsection meet or exceed the industry standards for home performance work that are in effect on the date of enactment of this subsection, as determined by the Secretary..
			IIState energy program
 201.Reauthorization of State energy programSection 365(f) of the Energy Policy and Conservation Act (42 U.S.C. 6325(f)) is amended by striking $125,000,000 for each of fiscal years 2007 through 2012 and inserting $75,000,000 for each of fiscal years 2016 through 2020.